 Case 1:14-cv-07539-MKB-CLP Document 141 Filed 01/07/19 Page 1 of 1 PageID #: 1777


Bromberg Law Office,P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                  26 Broadway, 21st Floor
                                                             New York, NY 10004
                                                             Phone:(212)248-7906
                                                             Fax: (212)248-7908




       December 31, 2018

       Via ECF
       Hon. Cheryl L. Pollak, U.S.M.J.
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

               Re-    Moukengeschaie v. Eltman, Eltman, & Cooper, P.O., et al.
                       No. 14-cv-7539(MKB)(CLP)

       Dear Judge Pollak:

       My office represents Plaintiff Jovana N. Moukengeschaie in the above-named
       case. I am writing to provide the Court with a status update.

       Jonathan Miller, Esq. and I completed a draft of the settlement agreement
       and forwarded it to defense counsel for review earlier today. While I had
       hoped to finish the draft of the agreement last week, there was some delay
       because I had to deal with an emergency involving a chent of modest means
       who was about to have her wages unlawfully garnished and who, had the
       garnishment gone forward, might have lost her apartment.

       Respectfully,

       /s/ Brian L. Bromberg

       Brian L. Bromberg

       cc:     All Attorneys of Record (Via ECF)

                                                                            /s/ Cheryl Pollak
